COURT OF APPEALS
                                   EIGHTH DISTRICT OF TEXAS
                                        EL PASO, TEXAS


                                                   §
 CHRISTOPHER TURNER,                                                No. 08-16-00256-CR
                                                   §
                         Appellant,                                     Appeal from
                                                   §
 v.                                                                  27th District Court
                                                   §
 THE STATE OF TEXAS,                                               of Bell County, Texas
                                                   §
                         Appellee.                                      (TC # 69922)
                                                   §

                                   MEMORANDUM OPINION

        Christopher Turner attempts to appeal from a judgment adjudicating him guilty of

attempted theft. Finding that Appellant did not timely file his notice of appeal, we dismiss the

appeal for want of jurisdiction.

        A timely notice of appeal is necessary to invoke this Court’s jurisdiction. Olivo v. State,

918 S.W.2d 519, 522 (Tex.Crim.App. 1996). In a criminal case, a defendant’s notice of appeal is

due within thirty days after the sentence is imposed in open court or the trial court enters an

appealable order. See TEX.R.APP.P. 26.2(a)(1). The deadline is extended to ninety days after the

date the sentence is imposed in open court if the defendant timely files a motion for new trial.

See TEX.R.APP.P. 26.2(a)(2). A court of appeals may extend the time to file the notice of appeal

if, within 15 days after the deadline for filing the notice of appeal, the party files in the trial court

the notice of appeal, and files in the appellate court a motion complying with Rule 10.5(b).
TEX.R.APP.P. 26.3. When a notice of appeal is filed within the fifteen-day period, but no timely

motion for extension of time is filed, the appellate court lacks jurisdiction. Olivo, 918 S.W.2d at

522.

        The judgment of conviction reflects that sentence was imposed in open court on July 25,

2016. Appellant did not file a motion for new trial. Therefore, his notice of appeal was due to

be filed no later than August 24, 2016, thirty days after the date sentence was imposed in open

court. See TEX.R.APP.P. 26.2(a)(1). Appellant filed his notice of appeal on September 2, 2016,

but he did not file a motion for extension of time as permitted by Rule 26.3. Because Appellant

did not timely file his notice of appeal, we are required to dismiss the appeal for lack of

jurisdiction.


October 27, 2016
                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.

(Do Not Publish)




                                               -2-